DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hollis on 2/24/2021.

The claims as indicated below have been amended as follows: 

Claim 1. A fill limit vent valve for a fuel system having a fuel tank, the fill limit vent valve comprising: a housing assembly having a cylindrical body and an upper housing portion, the upper housing portion having a lower wall that comprises an orifice and an outer cylindrical wall that defines an upper housing chamber; an outlet port formed on the housing assembly that fluidly communicates fuel vapor out of the fill limit vent valve, the orifice being offset from a centerpoint of the lower wall in a direction away from the outlet port, wherein the outlet port includes an entry opening that defines a port diameter, wherein the lower wall extends along a plane that intersects the port diameter; and a flow dam extending from the lower wall into the upper housing chamber and that connects on opposite ends 

Claim 8. The fill limit vent valve of claim 6 wherein the housing assembly further comprises a bucket that defines the float guide, the bucket comprising at least one aperture that fluidly communicates between an interior of the fuel tank and an interior cavity of the float.

Claim 11. A fill limit vent valve for a fuel system having a fuel tank, the fill limit vent valve comprising: a housing assembly having a main housing including a cylindrical body and an upper housing portion, the upper housing portion having a lower wall that comprises an orifice and an outer cylindrical wall that defines an upper housing chamber, wherein the housing assembly further comprises a float guide that defines a float cavity that receives a float, Serial No. 16/401,222Page 4 of 10a ribbon connected between the float and the housing assembly, the ribbon configured to selectively overlay and seal the orifice and preclude airflow through the orifice; an outlet port formed on the main housing assembly that fluidly communicates fuel vapor out of the fill limit vent valve, the orifice being offset from a centerpoint of the lower wall in a direction away from the outlet port; and wherein the outlet port includes an entry opening that defines a port diameter, wherein the lower wall extends along a plane that intersects the port diameter.

Claim 15. The fill limit vent valve of claim 11 wherein the housing assembly further comprises a bucket that defines the float guide, the bucket comprising at least one aperture that fluidly communicates between an interior of the fuel tank and an interior cavity of the float.  

Allowable Subject Matter
Claims 1, 3-12, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 contains previously indicated allowable subject matter (see original claim 2 in previous action), making it allowed.
Claims 3-10 are allowed by virtue of their dependency on claim 1.
Claim 11 contains previously indicated allowable subject matter (see original claim 14 in previous action), making it allowed.
Claims 12 and 15-20 are allowed by virtue of their dependency on claim 11.
Claim 21 contains previously indicated allowable subject matter (see claim 19 in previous action), making it allowed.
Claim 22 is allowed by virtue of its dependency on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753